Judgment affirmed *756with costs, on the ground that section 61 of defendant’s by-laws has no application under the facts in this case. That by-law refers to a benefit received by the local brotherhood for a member. This action is to recover a benefit, not for a member, but a benefit for beneficiaries designated by a deceased member. Even if it be conceded that section 61 of the by-laws is applicable, still we think that the judgment should be affirmed upon the authority of Pfeifer v. Supreme Lodge Bohemian S. B. Society (173 N. Y. 418). All concur. Present- — Hubbs, P. J., Clark, Sears, Crouch and Taylor, JJ. .